 
EXHIBIT 10.1


AMENDMENT TO AGREEMENTS




THIS AMENDMENT TO AGREEMENTS (the “Amendment”) is made and entered into as of
this 10TH day of November, 2006, by and between HAWK CORPORATION, a Delaware
corporation which maintains a place of business at 200 Public Square,
Suite 1500, Cleveland, Ohio 44114 (hereinafter referred to as “Employer”), and
JOSEPH J. LEVANDUSKI, an individual who resides at 9979 Barr Road, Brecksville,
Ohio 44141 (hereinafter referred to as “Employee”).






R E C I T A L S :


B. Employer and Employee are parties to a certain employment agreement dated as
of August 14, 2006 (the “Agreement”). They now desire to change certain
provisions of the Agreement, as hereinafter set forth.


B. Employee is a “Covered Employee” under one or more plans (collectively, the
“Plans”) pursuant to which Employer has awarded to Employee options to purchase
shares of the common stock, $.01 par value, of Employer (“Shares”).


C. Employee is an “Optionee” pursuant to the terms of one or more Incentive
Stock Option Agreements and/or award agreements between Employer and Employer
which further define Employee’s rights and obligations in connection with awards
of Shares (collectively, the “Option Agreements”).


D. The parties now desire to amend the Agreement and the Option Agreements as
hereinafter set forth.
 
ACCORDINGLY, in consideration of the promises hereinafter set forth in this
Agreement and in the Control Agreement, the parties agree as follows:


1. Changes to Section 5 of the Agreement. Employer and Employee hereby agree
that Section 5 of the Agreement is hereby amended as follows:


1. Section 5(b) is deleted from the Agreement in its entirety and is replaced by
the following new Section 5(b):


(b) Subject to the terms of subparagraph (a) above, in the event of the
termination of Employee’s employment by Employer for a reason other than for
“Cause”, Employer will continue to pay to Employee the “Annual Salary” for a
period of twenty four (24) months following the date of termination, will
continue to provide to Employee and his family “Basic Medical Coverage” and
“Executive Medical Benefits” (as hereinafter defined) for a period of twenty
four (24) months following the date of termination, and will cause the Incentive
Stock Options which have been granted to Employee and are not exercisable, to
become immediately exercisable, effective on or before the date of termination.
In addition, Employee shall be entitled to receive payment for any earned
vacation which he had not used as of the date of termination. For purposes of
this Agreement, the definition of “Annual Salary” shall be identical to the
definition of “Annual Salary” set forth in Section 1.1(e) of the Control
Agreement, and the definition of “Cause” shall be identical to the definition of
“Cause” set forth in Section 1.1(k) of the Control Agreement, and each of those
definitions is incorporated herein to the same extent as if it had been fully
rewritten in this Agreement. For purposes hereof, “Basic Medical Coverage” shall
mean the same group medical insurance coverage as is provided to all salaried
employees, and “Executive Medical Benefits” shall mean the additional medical
benefits that are provided (if any) from time to time to high level executives
only, in each case on the same basis as such benefits had been provided
immediately prior to the termination and subject to the provisions of the
applicable plans.
 

 
41


2. The first part of the first sentence of Section 5(c), providing as follows:


“The continuation of Annual Salary, Basic Medical Coverage and Executive Medical
Benefits described in subparagraph (b) above (collectively, the “Severance
Benefits”)…”


is hereby amended so as to provide as follows:


“The continuation of Annual Salary, Basic Medical Coverage and Executive Medical
Benefits, and the vesting of certain stock options, as described in
subparagraph (b) above (collectively, the “Severance Benefits”)…”


2. Amendment of Option Agreements. Employer and Employee hereby agree that each
Option Agreement is hereby amended to provide that, notwithstanding any
provision thereof to the contrary, in the event of the termination of Employee’s
employment by Employer for a reason other than for “Cause,” any stock options
granted under one or more of the Plans shall become immediately vested,
effective on the date of termination.


3. Plan Committee Action. Employer and Employer hereby agree to take such steps
as may be necessary or appropriate to cause the “Committee” (as defined in each
of the Plans) to take such action as may be required to effectuate the
agreements set forth herein with respect to the vesting of stock options.








[THIS SPACE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
42


 
4. Full Force and Effect. Except to the extent specifically modified in this
Amendment, each and every provision of the Agreement and of the Option
Agreements remains in full force and effect.
 
IN WITNESS WHEREOF, the undersigned have hereunto set their hands on the date
first hereinabove mentioned.




HAWK CORPORATION
(“Employer”)
 

 
By: /s/ RONALD E. WEINBERG
Its: Chairman and Chief Executive Officer 




                              

By: /s/ JOSEPH J. LEVANDUSKI
Joseph J. Levanduski ("Employee")
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
43
 